EXHIBIT 10.2

 

AMENDED AND RESTATED GUARANTY

GIVEN BY DOMESTIC LOAN PARTIES

 

This AMENDED AND RESTATED GUARANTY (this “Guaranty”), dated as of December 16,
2005, by JohnsonDiversey Holdings, Inc. (f/k/a, Johnson Professional Holdings,
Inc.), a Delaware corporation (“Holdings”), and each of the other entities
listed on the signature pages hereof or which becomes a party hereto pursuant to
Section 24 hereof (each a “Subsidiary Guarantor” and, together with Holdings,
collectively, the “Guarantors” and individually a “Guarantor”), in favor of
Citicorp USA, Inc. (“CUSA”), as administrative agent for the Secured Parties (in
such capacity, the “Administrative Agent”, and together with the other Secured
Parties, each, a “Guarantied Party” and, collectively the “Guarantied Parties”),
amends and restates in its entirety the Existing Guaranty (as defined below).
All capitalized term used herein and not otherwise defined herein shall have the
respective meanings given to such terms in the Amended Credit Agreement referred
to below.

 

W I T N E S S E T H:

 

WHEREAS, JohnsonDiversey, Inc., a Delaware corporation (the “Borrower”),
Holdings, the lenders and issuers party thereto from time to time, CUSA as
administrative agent for the lenders and issuers (in such capacity, the
“Existing Administrative Agent”), Goldman Sachs Credit Partners L.P., as
syndication agent for the lenders and issuers (in such capacity, the
“Syndication Agent”) and Bank One NA, ABN Amro Bank N.V., Royal Bank of Scotland
plc, New York Branch and General Electric Capital Corporation, as
co-documentation agents, are parties to the Credit Agreement, dated as of May 3,
2002 (as amended, amended and restated, supplemented or otherwise modified prior
to the date hereof, the “Existing Credit Agreement”); and

 

WHEREAS, the Borrower has requested an amendment and restatement of the Existing
Credit Agreement; and

 

WHEREAS, Holdings, the Borrower, the Lenders and Issuers, the Administrative
Agent, the Syndication Agent and JPMorgan Chase Bank, N.A. (successor in
interest to Bank One NA), General Electric Capital Corporation and National City
Bank of the Midwest, as co-documentation agents for the Lenders and Issuers,
have entered into the Amended and Restated Credit Agreement, dated as of
December 16, 2005 (as amended, amended and restated, supplemented or otherwise
modified, the “Amended Credit Agreement”) which amends and restates the Existing
Credit Agreement; and

 

WHEREAS, (i) this Guaranty, on the terms and subject to the conditions set forth
herein, shall amend and restate, in its entirety, the guaranty, dated as of
May 3, 2002 (as amended prior to the date hereof, the “Existing Guaranty”)
entered into by the Guarantors and (ii) from and after the Effective Date, the
Existing Guaranty shall be of no further force or effect, except to evidence the
obligations incurred, the representations and warranties made, and the actions
or omissions performed or required to be performed, thereunder prior to the
Effective Date; and

 

WHEREAS, Holdings is the shareholder of all but one non-voting share of the
Borrower and each Subsidiary Guarantor is a direct or indirect Subsidiary of the
Borrower; and

 

WHEREAS, each Guarantor will receive substantial direct and indirect benefits
from the making of the Loans, the issuance of the Letters of Credit and the
granting of the other financial accommodations to the Borrower under the Amended
Credit Agreement; and



--------------------------------------------------------------------------------

WHEREAS, it is a condition precedent to the effectiveness of the Amended Credit
Agreement that the Guarantors shall have executed and delivered this Guaranty to
the Administrative Agent for the benefit of the Guarantied Parties; and

 

WHEREAS, the Guarantors agree, among other things, to reaffirm the Existing
Guaranty, the Liens granted in favor of the Guarantied Parties, and the
guaranties made in favor of the Guarantied Parties;

 

NOW, THEREFORE, in consideration of the premises set forth above, the terms and
conditions contained herein, and other good and valuable consideration, the
receipt and sufficiency of which are hereby acknowledged, the parties hereto
hereby agree as follows:

 

Section 1. Guaranty.

 

(a) To induce the Lenders to make the Loans and the Issuers to issue Letters of
Credit, each Guarantor hereby absolutely, unconditionally and irrevocably
guarantees, jointly with the other Guarantors and severally, as primary obligor
and not merely as surety, the full and punctual payment when due and in the
currency due, whether at stated maturity or earlier, by reason of acceleration,
mandatory prepayment or otherwise in accordance herewith or any other Loan
Document, of all the Guaranteed Obligations (as defined below) of such
Guarantor, whether or not from time to time reduced or extinguished or hereafter
increased or incurred, whether or not recovery may be or hereafter may become
barred by any statute of limitations, and whether enforceable or unenforceable
as against the Borrower, now or hereafter existing, or due or to become due,
including principal, interest (including interest at the contract rate
applicable upon default accrued or accruing after the commencement of any
proceeding under the Bankruptcy Code or any similar Requirements of Law (such
laws, together with the Bankruptcy Code, the “Bankruptcy Laws”), whether or not
such interest is an allowed claim in such proceeding), fees and costs of
collection. This Guaranty constitutes a guaranty of payment and not of
collection.

 

(b) “Guarantied Obligations” means the Obligations of the Borrower.

 

(c) Each Guarantor further agrees that, if any payment made by the Borrower or
any other Person and applied to the Obligations is at any time annulled,
avoided, set aside, rescinded, invalidated, declared to be fraudulent or
preferential or otherwise required to be refunded or repaid, or the proceeds of
Collateral are required to be returned by any Guarantied Party to the Borrower,
its estate, trustee, receiver or any other party, including any Guarantor, under
any Bankruptcy Laws, state or federal law, common law or equitable cause, then,
to the extent of such payment or repayment, any such Guarantor’s liability
hereunder (and any Lien or other Collateral securing such liability) shall be
and remain in full force and effect, as fully as if such payment had never been
made or, if prior thereto this Guaranty shall have been cancelled or surrendered
(and if any Lien or other Collateral securing such Guarantor’s liability
hereunder shall have been released or terminated by virtue of such cancellation
or surrender), this Guaranty (and such Lien or other Collateral) shall be
reinstated in full force and effect, and such prior cancellation or surrender
shall not diminish, release, discharge, impair or otherwise affect the
obligations of any such Guarantor in respect of the amount of such payment (or
any Lien or other Collateral securing such obligation).

 

Section 2. Limitation of Guaranty. Any term or provision of this Guaranty or any
other Loan Document to the contrary notwithstanding, the maximum aggregate
amount of the Obligations for which any Subsidiary Guarantor shall be liable
shall not exceed the maximum amount for which such Subsidiary Guarantor can be
liable without rendering this Guaranty or any other Loan Document, as it relates
to such Subsidiary Guarantor, subject to avoidance under applicable law relating
to fraudulent



--------------------------------------------------------------------------------

conveyance or fraudulent transfer (including section 548 of the Bankruptcy Code
or any applicable provisions of other Bankruptcy Laws) (collectively,
“Fraudulent Transfer Laws”), in each case after giving effect (a) to all other
liabilities of such Subsidiary Guarantor, contingent or otherwise, that are
relevant under such Fraudulent Transfer Laws (specifically excluding, however,
any liabilities of such Subsidiary Guarantor in respect of intercompany
Indebtedness to the Borrower to the extent that such Indebtedness would be
discharged in an amount equal to the amount paid by such Subsidiary Guarantor
hereunder) and (b) to the value as assets of such Subsidiary Guarantor (as
determined under the applicable provisions of such Fraudulent Transfer Laws) of
any rights to subrogation, contribution, reimbursement, indemnity or similar
rights held by such Subsidiary Guarantor pursuant to (i) applicable law,
(ii) Section 3 of this Guaranty or (iii) any other agreement providing for an
equitable allocation among such Subsidiary Guarantor and other Subsidiaries or
Affiliates of the Borrower of obligations arising under this Guaranty or other
guaranties of the Obligations by such parties.

 

Section 3. Contribution. To the extent that any Subsidiary Guarantor shall be
required hereunder to pay a portion of the Obligations which shall exceed the
greater of (i) the amount of the economic benefit actually received by such
Subsidiary Guarantor from the Facilities and (ii) the amount which such
Subsidiary Guarantor would otherwise have paid if such Subsidiary Guarantor had
paid the aggregate amount of the Obligations (excluding the amount thereof
repaid by the Borrower and Holdings) in the same proportion as such Subsidiary
Guarantor’s net worth at the date enforcement hereunder is sought bears to the
aggregate net worth of all the Subsidiary Guarantors at the date enforcement
hereunder is sought, then such Guarantor shall be reimbursed by such other
Subsidiary Guarantors for the amount of such excess, pro rata, based on the
respective net worths of such other Subsidiary Guarantors at the date
enforcement hereunder is sought.

 

Section 4. Authorization; Other Agreements. The Guarantied Parties are hereby
authorized, without notice to or demand upon any Guarantor, which notice or
demand is expressly waived hereby, and without discharging or otherwise
affecting the obligations of any Guarantor hereunder (which shall remain
absolute and unconditional notwithstanding any such action or omission to act),
from time to time, to:

 

(a) supplement, renew, extend, accelerate or otherwise change the time for
payment of, or other terms relating to, the Obligations, or any part of them, or
otherwise modify, amend or change the terms of any promissory note or other
agreement, document or instrument (including, without limitation, the other Loan
Documents) now or hereafter executed by the Borrower and delivered to the
Guarantied Parties or any of them, including, without limitation, any increase
or decrease of principal or the rate of interest thereon;

 

(b) waive or otherwise consent to noncompliance with any provision of any
instrument evidencing the Obligations, or any part thereof, or any other
instrument or agreement in respect of the Obligations (including the other Loan
Documents) now or hereafter executed by the Borrower and delivered to the
Guarantied Parties or any of them;

 

(c) accept partial payments on the Obligations;

 

(d) receive, take and hold additional security or collateral for the payment of
the Obligations or any part of them and exchange, enforce, waive, substitute,
liquidate, terminate, abandon, fail to perfect, subordinate, transfer, otherwise
alter and release any such additional security or collateral;

 

(e) settle, release, compromise, collect or otherwise liquidate the Obligations
or accept, substitute, release, exchange or otherwise alter, affect or impair
any security or collateral for the Obligations or any part of them or any other
guaranty therefor, in any manner;



--------------------------------------------------------------------------------

(f) add, release or substitute any one or more other guarantors, makers or
endorsers of the Obligations or any part of them and otherwise deal with the
Borrower or any other guarantor, maker or endorser;

 

(g) apply to the Obligations any and all payments or recoveries from the
Borrower, from any other guarantor, maker or endorser of the Obligations or any
part of them or from any Guarantor to the Obligations in such order as provided
herein whether such Obligations are secured or unsecured or guaranteed or not
guaranteed by others;

 

(h) apply any and all payments or recoveries from any Guarantor of the
Obligations or sums realized from security furnished by such Guarantor upon its
indebtedness or obligations to the Guarantied Parties, or any of them, whether
or not such indebtedness or obligations relate to the Obligations; and

 

(i) refund at any time any payment received by any Guarantied Party in respect
of any of the Obligations, and payment to such Guarantied Party of the amount so
refunded shall be fully guaranteed hereby even though prior thereto this
Guaranty shall have been cancelled or surrendered (or any release or termination
of any Collateral by virtue thereof), and such prior cancellation or surrender
shall not diminish, release, discharge, impair or otherwise affect the
obligations of any Guarantor hereunder in respect of the amount so refunded (and
any Collateral so released or terminated shall be reinstated with respect to
such obligations);

 

even if any right of reimbursement or subrogation or other right or remedy of
any Guarantor is extinguished, affected or impaired by any of the foregoing
(including, without limitation, any election of remedies by reason of any
judicial, non-judicial or other proceeding in respect of the Obligations which
impairs any subrogation, reimbursement or other right of such Guarantor).

 

Section 5. Guaranty Absolute and Unconditional. Each Guarantor hereby waives any
defense of a surety or guarantor or any other obligor on any obligations arising
in connection with or in respect of any of the following and hereby agrees that
its obligations under this Guaranty are absolute and unconditional and shall not
be discharged or otherwise affected as a result of:

 

(a) the invalidity or unenforceability of any of the Borrower’s obligations
under the Amended Credit Agreement or any other Loan Document or any other
agreement or instrument relating thereto, or any security for, or other
guaranty of the Obligations or any part of them, or the lack of perfection or
continuing perfection or failure of priority of any security for the Obligations
or any part of them;

 

(b) the absence of any attempt to collect the Obligations or any part of them
from the Borrower or other action to enforce the same;

 

(c) failure by any Guarantied Party to take any steps to perfect and maintain
any Lien on, or to preserve any rights to, any Collateral;

 

(d) any Guarantied Party’s election, in any proceeding instituted under chapter
11 of the Bankruptcy Code, of the application of Section 1111(b)(2) of the
Bankruptcy Code or any comparable provisions of other Bankruptcy Laws;

 

(e) any borrowing or grant of a Lien by the Borrower, as debtor-in-possession,
or extension of credit, under Section 364 of the Bankruptcy Code or any
comparable provisions of other Bankruptcy Laws;



--------------------------------------------------------------------------------

(f) the disallowance, under Section 502 of the Bankruptcy Code or any comparable
provisions of other Bankruptcy Laws, of all or any portion of any Guarantied
Party’s claim (or claims) for repayment of the Obligations ;

 

(g) any use of cash collateral under Section 363 of the Bankruptcy Code or any
comparable provisions of other Bankruptcy Laws;

 

(h) any agreement or stipulation as to the provision of adequate protection in
any bankruptcy proceeding;

 

(i) the avoidance of any Lien in favor of the Guarantied Parties or any of them
for any reason;

 

(j) any bankruptcy, insolvency, reorganization, arrangement, readjustment of
debt, liquidation or dissolution proceeding commenced by or against the
Borrower, any Guarantor or any of the Borrower’s other Subsidiaries, including
without limitation, any discharge of, or bar or stay against collecting, all or
any of the Obligations (or any part of them or interest thereon) in or as a
result of any such proceeding;

 

(k) failure by any Guarantied Party to file or enforce a claim against the
Borrower or its estate in any bankruptcy or insolvency case or proceeding;

 

(l) any action taken by any Guarantied Party if such action is authorized
hereby;

 

(m) any election following the occurrence of an Event of Default by any
Guarantied Party to proceed separately against the personal property Collateral
in accordance with such Guarantied Party’s rights under the UCC (or other
applicable legislation) or, if the Collateral consists of both personal and real
property, to proceed against such personal and real property in accordance with
such Guarantied Party’s rights with respect to such real property;

 

(n) any change in the corporate existence or structure of the Borrower or any
other Loan Party (other than as permitted in the Amended Credit Agreement);

 

(o) any defense, set-off or counterclaim (other than a defense of payment or
performance) which may at any time be available to or be asserted by any
Guarantor or any other Person against any Guarantied Party;

 

(p) any Requirement of Law affecting any term of any Guarantor’s obligations
under this Guaranty; or

 

(q) any other circumstance that might otherwise constitute a legal or equitable
discharge or defense of a surety or guarantor or any other obligor on any
obligations, other than the payment in full of the Guarantied Obligations.

 

Section 6. Waivers. Each Guarantor hereby waives diligence, promptness,
presentment, demand for payment or performance and protest and notice of
protest, notice of acceptance and any other notice in respect of the Guarantied
Obligations or any part of them, and any defense arising by reason of any
disability or other defense of the Borrower. Each Guarantor shall not, until the
Obligations are irrevocably paid in full and the Commitments have been
terminated, assert any claim or counterclaim it may have against the Borrower or
set off any of its obligations to the Borrower against any obligations of the
Borrower to it. In connection with the foregoing, each Guarantor covenants that
its obligations hereunder shall not be discharged, except by complete
performance.



--------------------------------------------------------------------------------

Section 7. Reliance. Each Guarantor hereby assumes responsibility for keeping
itself informed of the financial condition of the Borrower and any and all
endorsers and/or other guarantors of all or any part of the Obligations, and of
all other circumstances bearing upon the risk of nonpayment of the Obligations,
or any part thereof, that diligent inquiry would reveal, and each Guarantor
hereby agrees that no Guarantied Party shall have any duty to advise any
Guarantor of information known to it regarding such condition or any such
circumstances. In the event any Guarantied Party, in its sole discretion,
undertakes at any time or from time to time to provide any such information to
any Guarantor, such Guarantied Party shall be under no obligation (i) to
undertake any investigation not a part of its regular business routine, (ii) to
disclose any information which such Guarantied Party, pursuant to accepted or
reasonable commercial finance or banking practices, wishes to maintain
confidential or (iii) to make any other or future disclosures of such
information or any other information to any Guarantor.

 

Section 8. Waiver of Subrogation and Contribution Rights. Until the Obligations
have been irrevocably paid in full and the Commitments have been terminated, the
Guarantors shall not enforce or otherwise exercise any right of subrogation to
any of the rights of the Guarantied Parties or any part of them against the
Borrower or any right of reimbursement or contribution or similar right against
the Borrower by reason of this Guaranty or by any payment made by any Guarantor
in respect of the Obligations.

 

Section 9. Subordination. Each Guarantor hereby agrees that any Indebtedness of
the Borrower now or hereafter owing to any Guarantor, whether heretofore, now or
hereafter created (the “Guarantor Subordinated Debt”), is hereby subordinated to
all of the Obligations, and that, except as permitted under Section 8.12(a) of
the Amended Credit Agreement, the Guarantor Subordinated Debt shall not be paid
in whole or in part until the Obligations have been paid in full and this
Guaranty is terminated and of no further force or effect. No Guarantor shall
accept any payment of or on account of any Guarantor Subordinated Debt at any
time in contravention of the foregoing. Upon the occurrence and during the
continuance of an Event of Default, the Borrower shall, upon demand, pay to the
Administrative Agent any payment of all or any part of the Guarantor
Subordinated Debt and any amount so paid to the Administrative Agent shall be
applied to payment of the Obligations as provided in Section 2.13(f) of the
Amended Credit Agreement. Each payment on the Guarantor Subordinated Debt
received in violation of any of the provisions hereof shall be deemed to have
been received by such Guarantor as trustee for the Guarantied Parties and shall
be paid over to the Administrative Agent immediately on account of the
Obligations, but without otherwise affecting in any manner such Guarantor’s
liability hereof. Each Guarantor agrees to file all claims against the Borrower
in any bankruptcy or other proceeding in which the filing of claims is required
by law in respect of any Guarantor Subordinated Debt, and the Administrative
Agent shall be entitled to all of such Guarantor’s rights thereunder. If for any
reason a Guarantor fails to file such claim at least ten Business Days prior to
the last date on which such claim should be filed, such Guarantor hereby
irrevocably appoints the Administrative Agent as its true and lawful
attorney-in-fact and is hereby authorized to act as attorney-in-fact in such
Guarantor’s name to file such claim or, in the Administrative
Agent’s discretion, to assign such claim to and cause proof of claim to be filed
in the name of the Administrative Agent or its nominee. In all such cases,
whether in administration, bankruptcy or otherwise, the person or persons
authorized to pay such claim shall pay to the Administrative Agent the full
amount payable on the claim in the proceeding, and, to the full extent necessary
for that purpose, each Guarantor hereby assigns to the Administrative Agent all
of such Guarantor’s rights to any payments or distributions to which such
Guarantor otherwise would be entitled. If the amount so paid is greater than
such Guarantor’s liability hereunder, the Administrative Agent shall pay the
excess amount to the party entitled thereto. In addition, each Guarantor hereby
irrevocably appoints the Administrative Agent as its attorney-in-fact to
exercise all of such Guarantor’s voting rights in connection with any bankruptcy
proceeding or any plan for the reorganization of the Borrower.



--------------------------------------------------------------------------------

Section 10. Default; Remedies. The obligations of each Guarantor hereunder are
independent of and separate from the Guarantied Obligations. Upon the occurrence
and during the continuance of an Event of Default, the Administrative Agent may,
at its sole election, proceed directly and at once, without notice, against any
Guarantor to collect and recover the full amount or any portion of the
Guarantied Obligations then due, without first proceeding against the Borrower
or any other guarantor of the Guarantied Obligations, or against any Collateral
under the Loan Documents or joining the Borrower or any other guarantor in any
proceeding against any Guarantor.

 

Section 11. Irrevocability. This Guaranty shall be irrevocable as to any and all
of the Guarantied Obligations until the Commitments have been terminated and all
monetary Obligations then outstanding have been irrevocably repaid in cash, at
which time this Guaranty shall automatically be cancelled. Upon such
cancellation and at the written request of any Guarantor or its successors or
assigns, and at the cost and expense of such Guarantor or its successors or
assigns, the Administrative Agent shall execute in a timely manner a
satisfaction of this Guaranty and such instruments, documents or agreements as
are necessary or desirable to evidence the termination of this Guaranty.

 

Section 12. Setoff. Upon the occurrence and during the continuance of an Event
of Default, each Guarantied Party and each Affiliate of a Guarantied Party may,
without notice to any Guarantor and regardless of the acceptance of any security
or collateral for the payment hereof, appropriate and apply toward the payment
of all or any part of the Guarantied Obligations (i) any indebtedness due or to
become due from such Guarantied Party or Affiliate to such Guarantor, and
(ii) any moneys, credits or other property belonging to such Guarantor, at any
time held by or coming into the possession of such Guarantied Party or
Affiliate.

 

Section 13. No Marshalling. Each Guarantor consents and agrees that no
Guarantied Party or Person acting for or on behalf of any Guarantied Party shall
be under any obligation to marshal any assets in favor of any Guarantor or
against or in payment of any or all of the Obligations.

 

Section 14. Enforcement; Amendments; Waivers. No delay on the part of any
Guarantied Party in the exercise of any right or remedy arising under this
Guaranty, the Amended Credit Agreement, any of the other Loan Documents or
otherwise with respect to all or any part of the Obligations, the Collateral or
any other guaranty of or security for all or any part of the Obligations shall
operate as a waiver thereof, and no single or partial exercise by any such
Person of any such right or remedy shall preclude any further exercise thereof.
No modification or waiver of any of the provisions of this Guaranty shall be
binding upon any Guarantied Party, except as expressly set forth in a writing
duly signed and delivered by the party making such modification or waiver.
Failure by any Guarantied Party at any time or times hereafter to require strict
performance by the Borrower, any Guarantor, any other guarantor of all or any
part of the Obligations or any other Person of any of the provisions,
warranties, terms and conditions contained in any of the Loan Documents now or
at any time or times hereafter executed by such Persons and delivered to any
Guarantied Party shall not waive, affect or diminish any right of any Guarantied
Party at any time or times hereafter to demand strict performance thereof and
such right shall not be deemed to have been waived by any act or knowledge of
any Guarantied Party, or its respective agents, officers or employees, unless
such waiver is contained in an instrument in writing, directed and delivered to
the Borrower or such Guarantor, as applicable, specifying such waiver, and is
signed by the party or parties necessary to give such waiver under the Amended
Credit Agreement. No waiver of any Event of Default by any Guarantied Party
shall operate as a waiver of any other Event of Default or the same Event of
Default on a future occasion, and no action by any Guarantied Party permitted
hereunder shall in any way affect or impair any Guarantied Party’s rights and
remedies or the



--------------------------------------------------------------------------------

obligations of any Guarantor under this Guaranty. Any determination by a court
of competent jurisdiction of the amount of any principal and/or interest owing
by the Borrower to a Guarantied Party shall be conclusive and binding on each
Guarantor irrespective of whether such Guarantor was a party to the suit or
action in which such determination was made.

 

Section 15. Amendment and Restatement; Effectiveness

 

(a) This Guaranty shall not become effective until the Effective Date.

 

(b) On the Effective Date, the Existing Guaranty shall be amended and restated
in its entirety by this Guaranty, and the Existing Guaranty shall thereafter be
of no further force and effect except to evidence (i) the incurrence by the
Guarantors of the obligations thereunder (whether or not such obligations are
contingent as of the Effective Date), (ii) the representations and warranties
made by the Guarantors prior to the Effective Date and (iii) any action or
omission performed or required to be performed pursuant to such Existing
Guaranty prior to the Effective Date (including any failure, prior to the
Effective Date, to comply with the covenants contained in the Existing
Guaranty). The amendments and restatements set forth herein shall not cure any
breach thereof or any “Default” or “Event of Default” under and as defined in
the Existing Credit Agreement existing prior to the date hereof. This Guaranty
is not in any way intended to constitute a novation of the obligations and
liabilities existing under the Existing Credit Agreement or evidence payment of
all or any portion of such obligations and liabilities. Each of the Guarantors
hereby consents to the execution, delivery and performance of the Amended Credit
Agreement and all of the other Loan Documents executed or delivered in
connection therewith.

 

(c) The terms and conditions of this Guaranty and the Administrative Agent’s,
the Lenders’ and the Issuers’ rights and remedies under this Guaranty and the
other Loan Documents shall apply to (i) all of the Obligations incurred under
the Amended Credit Agreement and the Notes issued thereunder and all obligations
of the Guarantors incurred under the Loan Documents and (ii) all of the
Obligations incurred under the Existing Credit Agreement and the Notes issued
thereunder and all obligations of the Guarantors incurred under the Loan
Documents (as defined in the Existing Credit Agreement) (the “Existing Loan
Documents”).

 

(d) Each Guarantor hereby reaffirms the Liens granted pursuant to the Existing
Loan Documents to the Existing Administrative Agent for the benefit of the
Secured Parties (as defined in the Existing Credit Agreement), which Liens shall
continue in full force and effect during the term of this Guaranty and any
renewals thereof and shall continue to secure the Secured Obligations, in each
case, on and subject to the terms and conditions set forth in the Amended Credit
Agreement and the Reaffirmation Documents as defined in that certain
Reaffirmation Agreement dated the date hereof among the Reaffirming Parties (as
defined therein) and the Secured Parties (as defined therein).

 

(e) On and after the Effective Date, (i) all references to the Existing Guaranty
(or to any amendment or any amendment and restatement thereof) in the Loan
Documents shall be deemed to refer to the Existing Guaranty, as amended and
restated hereby, (ii) all references to any section (or subsection) of the
Existing Guaranty in any Loan Document (but not herein) shall be amended to
become, mutatis mutandis, references to the corresponding provisions of this
Guaranty and (iii) except as the context otherwise provides, on or after the
Effective Date, all references to this Guaranty herein (including for purposes
of indemnification and reimbursement of fees) shall be deemed to be reference to
the Existing Guaranty, as amended and restated hereby.

 

Section 16. Successors and Assigns. This Guaranty shall be binding upon each
Guarantor and upon the successors and assigns of such Guarantors and shall inure
to the benefit of the Guarantied Parties and their respective successors and
assigns; all references herein to the Borrower and



--------------------------------------------------------------------------------

to the Guarantors shall be deemed to include their respective successors and
assigns. The successors and assigns of the Guarantors and the Borrower shall
include, without limitation, their respective receivers, trustees and
debtors-in-possession. All references to the singular shall be deemed to include
the plural where the context so requires.

 

Section 17. Representations and Warranties; Covenants. Each Guarantor hereby
(a) represents and warrants that the representations and warranties as to it
made by the Borrower in Article IV of the Amended Credit Agreement are true and
correct on each date as required by Section 3.2(b)(i) of the Amended Credit
Agreement, (b) agrees to take, or refrain from taking, as the case may be, each
action that is necessary to be taken or not taken, as the case may be, so that
no Default or Event of Default is caused by the failure to take such action or
to refrain from taking such action by such Guarantor.

 

Section 18. Governing Law. This Guaranty and the rights and obligations of the
parties hereto shall be governed by, and construed and interpreted in accordance
with, the law of the State of New York.

 

Section 19. Submission to Jurisdiction; Service of Process.

 

(a) Any legal action or proceeding with respect to this Guaranty, and any of the
other Loan Documents to which any Guarantor is party, may be brought in the
courts of the State of New York or of the United States of America for the
Southern District of New York, and, by execution and delivery of this Guaranty,
each Guarantor hereby accepts for itself and in respect of its property,
generally and unconditionally, the jurisdiction of the aforesaid courts. The
parties hereto hereby irrevocably waive any objection, including any objection
to the laying of venue or based on the grounds of forum non conveniens, which
any of them may now or hereafter have to the bringing of any such action or
proceeding in such respective jurisdictions.

 

(b) Each Guarantor hereby irrevocably designates, appoints and empowers CT
Corporation System, 111 Eighth Avenue, New York, NY 10011, Tel: (212) 894-8700,
Fax: (212) 894-8790 the “Process Agent”), in the case of any suit, action or
proceeding brought in the United States of America as its designee, appointee
and agent to receive, accept and acknowledge for and on its behalf, and in
respect of its property, service of any and all legal process, summons, notices
and documents that may be served in any action or proceeding arising out of or
in connection with this Guaranty or any of the other Loan Documents. Such
service may be made by mailing (by registered or certified mail, postage
prepaid) or delivering a copy of such process to such Guarantor in care of the
Process Agent at the Process Agent’s above address, and such Guarantor hereby
irrevocably authorizes and directs the Process Agent to accept such service on
its behalf. As an alternative method of service, each Guarantor irrevocably
consents to the service of any and all process in any such action or proceeding
by the mailing (by registered or certified mail, postage prepaid) of copies of
such process to the Process Agent or such Guarantor care of the Borrower at the
Borrower’s address specified in Section 11.8 of the Amended Credit Agreement or
at such other address as the Borrower may specify pursuant to such Section 11.8.
Each Guarantor agrees that a final judgment in any such action or proceeding
shall be conclusive and may be enforced in other jurisdictions by suit on the
judgment or in any other manner provided by law.

 

(c) Nothing contained in this Section 18 shall affect the right of the
Administrative Agent or any other Guarantied Party to serve process in any other
manner permitted by law or commence legal proceedings or otherwise proceed
against a Guarantor in any other jurisdiction.

 

(d) If for the purposes of obtaining judgment in any court it is necessary to
convert a sum due hereunder in Dollars or Euros into another currency, the
parties hereto agree, to the fullest extent



--------------------------------------------------------------------------------

that they may effectively do so, that the rate of exchange used shall be that at
which in accordance with normal banking procedures the Administrative Agent
could purchase Dollars or Euros, as the case may be, with such other currency at
the spot rate of exchange quoted by the Administrative Agent at 11:00 a.m. (New
York time) on the Business Day preceding that on which final judgment is given,
for the purchase of Dollars, for delivery two Business Days thereafter.

 

Section 20. Certain Terms. The following rules of interpretation shall apply to
this Guaranty: (a) the terms “herein,” “hereof,” “hereto” and “hereunder” and
similar terms refer to this Guaranty as a whole and not to any particular
Article, Section, subsection or clause in this Guaranty, (b) unless otherwise
indicated, references herein to an Exhibit, Article, Section, subsection or
clause refer to the appropriate Exhibit to, or Article, Section, subsection or
clause in this Guaranty and (c) the term “including” means “including without
limitation” except when used in the computation of time periods.

 

Section 21. Waiver of Jury Trial. Each of the Administrative Agent, the other
Guarantied Parties and each Guarantor irrevocably waives trial by jury in any
action or proceeding with respect to this Guaranty and any of the other Loan
Documents.

 

Section 22. Notices. Any notice or other communication herein required or
permitted shall be given as provided in Section 11.8 of the Amended Credit
Agreement and, in the case of any Guarantor, to such Guarantor in care of the
Borrower.

 

Section 23. Severability. Wherever possible, each provision of this Guaranty
shall be interpreted in such manner as to be effective and valid under
applicable law, but if any provision of this Guaranty shall be prohibited by or
invalid under such law, such provision shall be ineffective to the extent of
such prohibition or invalidity without invalidating the remainder of such
provision or the remaining provisions of this Guaranty.

 

Section 24. Additional Guarantors. Each of the Guarantors agrees that, if
pursuant to Section 7.11(b) of the Amended Credit Agreement the Borrower shall
be required to cause any Subsidiary that is not a Guarantor to become a
Guarantor hereunder, or if for any reason the Borrower desires any such
Subsidiary to become a Guarantor hereunder, such Subsidiary shall execute and
deliver to the Administrative Agent a Guaranty Supplement in substantially the
form of Exhibit A attached hereto and shall thereafter for all purposes be a
party hereto and have the same rights, benefits and obligations as a Guarantor
party hereto on the Closing Date.

 

Section 25. Collateral. Each Guarantor hereby acknowledges and agrees that its
obligations under this Guaranty are secured pursuant to the terms and provisions
of the Collateral Documents executed by it in favor of the Administrative Agent,
for the benefit of the Secured Parties, and covenants that it shall not grant
any Lien with respect to its property in favor, or for the benefit, of any
Person other than the Administrative Agent, for the benefit of the Secured
Parties except as expressly permitted by the terms of the Amended Credit
Agreement.

 

Section 26. Costs and Expenses. Each Guarantor agrees to pay or reimburse the
Administrative Agent and each of the other Guarantied Parties upon demand for
all out-of-pocket costs and expenses, including, without limitation, reasonable
attorneys’ fees (including allocated costs of internal counsel and costs of
settlement), incurred by the Administrative Agent and such other Guarantied
Parties in enforcing this Guaranty or any security therefor or exercising or
enforcing any other right or remedy available in connection herewith or
therewith.

 

Section 27. Waiver. Each Guarantor hereby irrevocably and unconditionally
waives, to the maximum extent not prohibited by law, any right it may have to
claim or recover any special, exemplary, punitive or consequential damage in any
legal action or proceeding in respect of this Guaranty or any of the other Loan
Documents.



--------------------------------------------------------------------------------

Section 28. Execution in Counterparts. This Intercompany Guaranty may be
executed in any number of counterparts and by different parties in separate
counterparts, each of which when so executed shall be deemed to be an original
and all of which taken together shall constitute one and the same agreement.
Signature pages may be detached from multiple separate counterparts and attached
to a single counterpart so that all signature pages are attached to the same
document. Delivery of an executed counterpart hereof by telecopy shall be
effective as delivery of a manually executed counterpart hereof.

 

Section 29. Entire Agreement. This Guaranty, taken together with all of the
other Loan Documents executed and delivered by the Guarantors, represents the
entire agreement and understanding of the parties hereto and supersedes all
prior understandings, written and oral, relating to the subject matter hereof.

 

[THE REMAINDER OF THIS PAGE IS INTENTIONALLY LEFT BLANK.]



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, this Guaranty has been duly executed on the date first set
forth above.

 

JohnsonDiversey Holdings, Inc.,

as Guarantor

By:

 

/s/ Luis F. Machado

--------------------------------------------------------------------------------

Name:

 

Luis F. Machado

Title:

 

Assistant Secretary

Auto-C, LLC

Chemical Methods Associates, Inc.

Chemical Methods Leasco, Inc.

DuBois International, Inc.

Integrated Sanitation Management, Inc.

JDI CEE Holdings, Inc.

JDI Holdings, Inc.

JohnsonDiversey Puerto Rico, Inc.

JohnsonDiversey Shareholdings, Inc.

JohnsonDiversey Subsidiary #1 LLC

Johnson Polymer, LLC

Johnson Wax Diversey Shareholdings, Inc.

JWP Investments, Inc.

Professional Shareholdings, Inc.

The Butcher Company,

each , as a Subsidiary Guarantor

By:

 

/s/ Luis F. Machado

--------------------------------------------------------------------------------

Name:

 

Luis F. Machado

Title:

 

In the capacities listed on Schedule I

 

ACKNOWLEDGED this 16th day

of December, 2005

CITICORP USA, INC.,

as Administrative Agent and Secured Party

By:

 

/s/ Myles Kassin

--------------------------------------------------------------------------------

Name:

  Myles Kassin

Title:

  Vice President